DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2021 has been entered.
Claims 1, 26-39 and 41-44 are pending.
Election/Restriction
Applicant’s election of Group I, claims 1-19, and the specie of claim 6 (which has been cancelled), without traverse, in the reply in the filed 3/13/2017, is again acknowledged.
Claims 43 and 44 have been rejoined because both claims require the composition of claim 1.
Therefore the restriction requirement mailed 1/13/2017 has been withdrawn.
Claims 1, 26-39 and 41-44 are under examination.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 8/19/2021 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections 
Applicant’s arguments over Zhang and Patel are persuasive. Patel does not disclose an alkanolamine. Applicant points out that Zhang teaches that copper complexed with an alkanolamine has high leachability and that micronized copper is used to remedy this effect. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 26-39 and 41-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 41 have been amended to recite that “wherein at least a portion of the biocidal metal comprises solubilized copper, wherein the solubilized copper is complexed with an alkanolamine.” The claim limitation can be interpreted in at least two ways. One can interpret the claim to mean that the composition comprises copper that is already solubilized and that the solubilized copper is then complexed with an alkanolamine. Alternatively, the claim can be interpreted to mean that an alkanolamine complexes copper to make it soluble. Thus it is unclear which of the possible embodiments are actually intended to be included in the meets and bounds of the claims.
MPEP 2173.04 states the following regarding Breadth and indefiniteness of a claim:
Breadth of a claim is not to be equated with indefiniteness, in re Miller, 441 F.2d 889, 189 USPQ 597 (CCPA 1971); in re Gardner, 427 F.2d 788, 788, 188 USPQ 138, 140 (CCPA 1970) ("Breadth is not indefiniteness.’’). A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. But a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise dear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).
The claim presents numerous alternatives that are nested within one another. It is unclear what clauses are intended to qualify which limitations. Thus it is unclear which of the possible embodiments are actually intended to be included in the meets and bounds of the claims.
Claims 26-39 and 42-44 are rejected because they are dependent claims that do not overcome the rejected claim from which they depend.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 32 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 32 depends from claim 1 which recites that the biocidal metal is solubilized copper. Claim 32 recites that the biocidal metal comprises zinc, copper or both zinc and copper. When claim 32 reads on the biocidal metal being   copper, claim 32 fails to further limit claim 1 because claim 1 already recites that the biocidal metal comprises copper. Claim 33 is rejected for the same reasons as it follows from claim 32 where the biocidal metal is copper. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 26-39 and 41-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 41 have been amended to recite that “wherein at least a portion of the biocidal metal comprises solubilized copper, wherein the solubilized copper is complexed with an alkanolamine.” The claim limitation can be interpreted to mean that the composition comprises copper that is already solubilized and that the already solubilized copper is then complexed with an alkanolamine. This interpretation is New Matter.
Neither the specification nor claims as filed supports this interpretation.
The claims filed 4/30/2015 do not recite that the copper is solubilized. 
The specification discloses at [0039] the following:

    PNG
    media_image1.png
    520
    860
    media_image1.png
    Greyscale
 
Thus, the function of the amine such as an alkanolamine is not to complex an already solubilized copper but to complex the copper to make it soluble.
Therefore Applicant was not in possession of the claimed invention at the time of filing where the copper is already solubilized and the alkanolamine is complexing with an already solubilized copper.
Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite that “wherein at least a portion of the biocidal metal comprises solubilized copper, wherein the solubilized copper is complexed with an alkanolamine.” Claim 33 recites that the zinc or copper or both zinc and copper comprise micronized zinc or micronized copper. 
Neither the specification nor the claims provide written description that solubilized copper of claim 1 is micronized copper that is complexed with an alkanolamine. Therefore claim 33 contains New Matter.
The claims as filed on 4/30/2015 disclose at claim 5 that the dispersed zinc or copper of claim 45 comprises micronized copper or micronized zinc dispersed in a solvent. The claims filed 4/30/2015 do not disclose an alkanolamine.
The specification as filed discloses a micronized copper or zinc as a separate disclosure from copper that is solubilized by an alkanolamine. The disclosure of micronized coper or zinc is provided at [0014] where the micronized material is dispersed in a solvent. [0036] refers to prior patents that disclosedmicronized copper and describe its method of production. The metal may be dispersed or an insoluble metal material. Dispersal is not characterized as making the micronized material soluble. The dispersant is merely a carrier. 
[0037] defines suitable micron particle sizes. [0058] discloses that the dispersant prevents agglomeration which again does not characterize the micronized material as being soluble. [0059] and [0061] describe methods for making the micronized copper for the wood preservation composition. 
The specification provides disclosure of the purpose of an alkanolamine at [0039]. The alkanolamine is water soluble and is capable of complexing with copper or zinc cation to provide a solubilized metal ion. This paragraph provides no disclosure or implication that the copper or zinc cation that is solubilized is a micronized material.
Therefore, the specification provides no disclosure that micronized copper is contemplated as being the source of copper that is complexed with an alkanolamine to make the copper soluble. The specification characterizes micronized copper as insoluble or dispersed which implies a lack of solubility.
Therefore Applicant was not in possession of the claimed invention at the time of filing where the solubilized copper is micronized copper complexed with alkanolamine.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is drawn to the following composition:
A wood preservative composition comprising a) a dispersed or emulsified phase including a wood preservative component comprising a biocidal metal, at least one azole, and at least one of an emulsifier and a dispersant; b) a quaternary ammonium compound; and; c) optionally a boron containing biocide; wherein at least a portion of the biocidal metal comprises solubilized copper, wherein the solubilized copper is complexed with an alkanolamine.
Claim 41 is drawn to the following composition:
A wood preservative composition comprising Page 3 of 7Appl. No. 14/701,243 Response dated July 21, 2021 Office Action dated June 24, 2021 a) a dispersed or emulsified phase including a wood preservative component: the wood preservative component comprising a biocidal metal, at least two azoles, imidacloprid, and at least one of an emulsifier and a dispersant; b) a quaternary ammonium compound; and c) optionally a boron containing biocide; wherein at least a portion of the biocidal metal comprises solubilized copper, wherein the solubilized copper is complexed with an alkanolamine.
The claims are interpreted to mean that the copper is solubilized by complexing it with an alkanolamine.
Claims 1, 26-30, 32, 34-38 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (WO 93/02557; cited in the IDS filed 3/1/2016).
Williams teaches compositions for wood and other cellulosic materials where the composition comprises a biocidal metal compound and a fungicidal compound containing a triazole group (abstract).
In Example 1 at page 10, Williams teaches the following composition:

    PNG
    media_image2.png
    406
    910
    media_image2.png
    Greyscale
which meets the limitations of instant claims 1 and 41 where the composition is emulsified (reasonably due to the presence of the anionic/nonionic emulsifier), monoethanolamine (an alkanolamine), copper carbonate, boric acid (also a biocide) and tebuconazole, a fungicidal azole. Williams teaches at [0039] that the alkanolamine serves to solubilize the copper, instant claim 1, in part. 
Tebuconazole is a 1, 2, 4-triazole (claim 27) that is named in instant claims 28 and 39, where the biocidal metal is copper (claim 32). 
Williams teaches that the compositions according to the invention may be used to treat substrates such as wood or other cellulosic materials (page 2, lines 9-15; instant claim 43).
Williams does not specifically teach that the composition further comprise a quaternary ammonium compound (claims 1 and 41, or a second quaternary ammonium compound (claim 34), selected from those named in claim 35 or 36. 
Williams teaches that the composition may further comprise a biocidally active quaternary compound or tertiary amine salt. These compounds aid in the formation of emulsions of triazole compound in aqueous solutions of the biocidal metal ion. These compounds also may mean that additional organic solvents are not necessary to solubilize the triazole. As noted, the quaternary compound or tertiary amine salt are themselves biocides and the addition to the disclosed wood preservative composition will enhance the overall biocidal activity of the composition. These compounds also improve the penetration of the biocidal metal ion and the triazole into the timber (page 5, lines 22-37).
Suitable quaternary ammonium salts include didecyl dimethyl ammonium chloride, octyl decyl dimethyl ammonium chloride and dodecyl dimethyl ammonium chloride, all of which are dialkyl dimethyl ammonium chlorides as in instant claim 35). The disclosure of the dialkyl dimethyl ammonium chloride being didecyl dimethyl ammonium chloride and octyl decyl dimethyl ammonium chloride meets the limitations of instant claim 36.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one or more of a quaternary ammonium chloride that are didecyl dimethyl ammonium chloride and octyl decyl dimethyl ammonium chloride in the composition of disclosed in Example 1A of Williams to make a modified wood preservative composition of Example 1. The ordinary artisan would have been motivated to do so because Williams teaches that the addition of quaternary ammonium compounds has a number of advantages for the wood preservative composition including enhancing the biocidal effect of the wood preservative composition as well as aiding in the penetration of the composition into timber. The ordinary artisan would have had a reasonable expectation that one could add one or more of a quaternary ammonium salt to the composition of Example 1 because Williams specifically suggests it.
Williams does not specifically teach that the modified composition of Example 1, which contains a biocidal copper compound, further contains a second azole  that is propiconazole (claims 29, 30, 41 and 42).
Williams teaches that the wood preservative composition may contain more than one triazole compound including tebuconazole and propiconazole (page 4, lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add propiconazole to the modified composition of Example 1 as disclosed by Williams. The ordinary artisan would have been motivated to do so because Williams specifically suggests a combination of tebuconazole and propiconazole in the wood preservative composition. The ordinary artisan would have had a reasonable expectation that one could combine tebuconazole and propiconazole in the modified wood preservative composition of Example 1 because Williams teaches that tebuconazole and propiconazole are compatible.
Williams does not specifically teach that modified composition of Example 1 contains a biocidal metal such as zinc (claim 32).
Williams teaches that the metal compounds may be any biocidally active compound that includes cooper, silver, zinc, etc. The preferred biocidal metals are cooper and zinc, used alone or in combination with one another (page 2, lines 23-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a biocidal zinc to the modified wood preservative composition of Example 1 of Williams. The ordinary artisan would have been motivated to do so and had a reasonable expectation of success because Williams specifically suggests this.
Williams does not specifically teach that modified composition of Example 1 contains additional fungicides such as those containing a heterocyclic ring or isothiazolones (claim 37).
Williams teaches at page 6 that the wood preservative composition can contain additional fungicides as well as insecticides and bacteriocide. Additional fungicides include isothiazolones as well as carbendazim:

    PNG
    media_image3.png
    83
    154
    media_image3.png
    Greyscale
which has a heterocyclic ring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional fungicides such as isothiazolones and/or carbendazim to the modified wood preservative composition of Example 1 of Williams. The ordinary artisan would have been motivated to do so and had a reasonable expectation of success because Williams specifically suggests this.
Williams does not specifically teach that modified composition of Example 1 contains an organic polymer (claim 38).
Williams teaches that other suitable agents that are suitable for complexing the biocidal metal ion include polymer compounds such as polyacrylic acids (page 6, lines 11-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an organic polymer to the modified wood preservative composition of Example 1 of Williams. The ordinary artisan would have been motivated to do so and had a reasonable expectation of success because Williams specifically suggests this.
Regarding instant claim 30 which recites that the quaternary compound is present in an amount less than the biocidal metal based in a weight to weight basis, Williams teaches other wood preservative composition that contain a quaternary ammonium compound, an alkanolamine, a biocidal copper and tetrazole such as at Example 13 where the weight ratio of Cu:didecyldimethylammonium methyl sulfate to the tetrazole is 2:1:0.8 (page 13). At Example 12, the ratio of the copper to the quaternary ammonium compounds is 1:1. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the ratio of the biocidal metal to the quaternary ammonium compound, it would be prima facie obvious that one of ordinary skill in the art would recognize this limitation is an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
 Claims 1, 26-32, 34-39 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (WO 93/02557; cited in the IDS filed 3/1/2016), as applied to claims 1, 26-30, 32, 34-38 and 41-43 above, in further view of Magnuson-Hawkins (US 6,290,992). 
The disclosure by Williams teach a wood preservative composition containing a biocidal copper, tebuconazole, propiconazole, an alkanolamine, boric acid and a quaternary ammonium compound is discussed supra.
	Williams does not teach that the composition further comprises imidacloprid (claims 31 and 39).
Magnuson-Hawkins teaches the control of termites in wood.  Impidacloprid is sometimes preferred for this purpose because it is relatively low in toxicity (col. 6, lines 10-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add imidacloprid to the modified wood preservation composition of Williams. The ordinary artisan would have been motivated to do so because Impidacloprid is known to aid wood preservation. Since the composition components are known, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least an additive effect would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable that Impidacloprid would control terminate in the wood preservative of Williams because Magnuson-Hawkins teaches that imidacloprid has this effect.
Claims 1, 26-30, 32, 34-38 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (WO 93/02557; cited in the IDS filed 3/1/2016), as applied to claims 1, 26-30, 32, 34-38 and 41-43 above, in further view of Ray (US 20040074441).
The disclosure by Williams teach a modified wood preservative composition containing a biocidal copper, tebuconazole, propiconazole, an alkanolamine, boric acid and a quaternary ammonium compound is discussed supra, meeting the limitations of claim 1.
 Williams does not teach that the modified composition is present in a storage tank adapted to receive wood where the tank comprises a volume of the wood preservative composition as defined in claim 1.
Ray teaches a method and apparatus for applying a fluid preservative to wood or wood products which has a tank for maintaining a predetermined concentration of the preservative where the wood is treated in the tank (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wood preservative composition of Williams in a tank that is adapted to receive wood for treatment with the preservation solution. The ordinary artisan would have been motivated to do so because Williams teaches that the preservative solution is for treating wood and the tank disclosed by Ray is an effective apparatus for doing so. The ordinary artisan would have had a reasonable expectation that one could place the wood preservative composition of Williams which is a solution in the tank of Ray because Ray requires that the preservative composition is a fluid and the composition of Williams is in a fluid form.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653